Citation Nr: 1118577	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  03-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an extension of the appellant's delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to November 1983, with subsequent duty in the Selected Reserve through September 2004.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefit sought on appeal.  Jurisdiction over this case was later transferred to the RO in Los Angeles, California.

The issue on appeal was previously denied by the Board in a December 2007 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Memorandum Decision, the Court vacated the December 2007 Board decision and remanded the matter back to the Board for development.  Subsequently, the Veteran requested a hearing before the Board due to the fact that the Veterans Law Judge who conducted her prior hearing (and who rendered the December 2007 decision) is no longer employed at the Board.  In August 2010 the Board remanded the matter in order to afford the Veteran this hearing.  The hearing was conducted in January 2011 by the undersigned, and the matter has once again been returned to the Board.
			
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the Court's November 2009 Memorandum Decision, the Board's December 2007 decision was vacated because the appellant has not been provided notice specific to her claim on appeal, as directed by the Board in an August 2004 remand.  In vacating this decision, the Court relied on Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

Additionally, the Board notes that in the August 2004 remand, the RO was directed to obtain any records pertaining to the present appeal that may be located at either the Oakland Regional Office or the Muskogee Regional Office.  The Board noted that at a personal hearing held in February 2004, the Veteran referenced documents that did not appear to be of record.  The Board noted that the record contained two cover letters, dated August 18, 2003, and September 16, 2003, both purporting to have attachments including items referenced by the Veteran during her personal hearing, but that the record did not appear to contain the attachments.  The record does not presently reflect that the appropriate requests ordered in the August 2004 remand were ever made.  Compliance with this remand directive is necessary as well.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, record indicates the Veteran is presently in receipt of disability benefits through the Social Security Administration.  All records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 is completed with respect to the claim. The notice must be specific to the claim on appeal. Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  A determination should be made whether any additional records submitted by the Veteran, relevant to the current appeal, are located at either the Oakland or Muskogee RO. If it is determined that no additional records exist, the Veteran should be so notified and requested to resubmit all of the evidence she previously submitted with the August 18, 2003, and September 16, 2003, submissions.

3.  Obtain the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits including a copy of any decision and copies of the medical records relied upon concerning that claim.  (The Veteran has been receiving disability benefits since at least May 2006.)

4.  After all of the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Prior to the re-certification of this matter to the Board, refer this case with the claims folder to the Veteran's representative at the RO for the purpose of providing them the opportunity to respond to the present appeal, including the execution of a VA Form 646, Statement of Accredited Representative in Appealed Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



